As Filed with the Securities and Exchange Commission onJanuary 7, 2008 Registration No. 333-147783 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM SB-2/A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PROVECTUS PHARMACEUTICALS, INC. (Name of small business issuer as specified in its charter) Nevada 2834 90-0031917 State or jurisdiction of incorporation or organization (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 7327 Oak Ridge Highway, Suite A, Knoxville, Tennessee 37931(865) 769-4011 (Address and telephone number of principal executive offices) Timothy C. Scott, Ph.D., President Provectus Pharmaceuticals, Inc. 7327 Oak Ridge Highway, Suite A Knoxville, Tennessee 37931 (865) 769-4011 with a copy to: Linda Crouch-McCreadie, Esq. Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C. 100 Med Tech Parkway Suite 200 Johnson City, Tennessee 37604 (423) 928-0181 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: From time to time after the effective date of the registration statement until such time that all of the shares of common stock registered hereunder have been sold. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. ¨ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.001 par value 21,421,231 (1) $2.23 (2) $47,769,346 $1,467 (3) (1) The shares of common stock being registered hereunder consist of: (1) 7,881,206 shares issued to the selling stockholders who acquired the shares in private offerings; and (2) 13,540,025 shares issuable upon exercise of common stock purchase warrants outstanding as of the date hereof issued to the selling stockholders.The number of shares may be adjusted as a result of stock splits, stock dividends, anti-dilution provisions and similar transactions in accordance with Rule 416. (2) The price of $2.23, which is the average of the high and low sale prices of the Registrant’s common stock on the over the counter bulletin board on November 27, 2007, is set forth solely for the purpose of computing the registration fee pursuant to Rule457(c). (3) The registration fee has previously been submitted to the Commission. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement relating to these securities that has been filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATEDJANUARY 4, 2008 21,421,231 Shares of Common Stock This prospectus relates to the sale by the selling stockholders of 21,421,231 shares of our common stock, par value $0.001. 7,881,206 shares registered are held by certain selling stockholders, and 13,540,025 of the shares registered are issuable upon conversion of common-stock warrants held by certain selling stockholders. The selling stockholders may sell the shares from time to time at the prevailing market price or in negotiated transactions. We will not receive any of the proceeds from the sale of the shares by the selling stockholders. We have agreed to pay the expenses in connection with the registration of these shares. The selling stockholders may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, which we refer to as the “Securities Act.” Our common stock is quoted on the OTC Bulletin Board of the National Association of Securities Dealers under the trading symbol “PVCT.” As you review this prospectus, you should carefully consider the matters described in “Risk Factors,” beginning on page4. Neither the Securities and Exchange Commission, which we refer to as the “SEC,” nor any state securities commission has approved or disapproved of these securities or passed on the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is . You should rely only on the information contained in this document or a document to which we have referred you. We have not authorized anyone to provide you with information that is different. This document may only be used where it is legal to sell these securities. The information in this document may only be accurate on the date of this document. TABLE OF CONTENTS Prospectus Summary 1 Risk Factors 4 Forward-Looking Statements11 Use of Proceeds 12 Description of Securities 12 Market for Common Equity and Related Stockholder Matters 14 Selling Stockholders 15 Plan of Distribution 21 Directors, Executive Officers, Control Persons and Management 24 Security Ownership of Certain Beneficial Owners and Management 25 Executive Compensation 27 Business 31 Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Description of Property 47 Certain Relationships and Related Transactions and Corporate Governance 47 Legal Matters 48 Experts 48 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 Where You Can Find More Information 48 Financial Statements 49 PROSPECTUS SUMMARY This summary is qualified in its entirety by the more detailed information appearing elsewhere in this prospectus. You should read the following summary together with the more detailed information and consolidated financial statements and related notes thereto appearing elsewhere in this prospectus before you invest in our common stock. This prospectus contains forward-looking statements. The outcome of the events described in these forward-looking statements is subject to risks, and actual results could differ materially. Read this entire prospectus carefully, especially the risks described under “Risk Factors.” Unless otherwise indicated, “we,” “us,” “our” and similar terms, as well as references to the “Company” and “Provectus,” refer to Provectus Pharmaceuticals, Inc. and its subsidiaries and not to the selling stockholders. This prospectus and the registration statement in which it is included relate to the offer and sale of up to an aggregate of 21,421,231 shares of our common stock, $0.001 par value by the selling stockholders identified beginning on page16. The 21,421,231 shares of our common stock offered by the selling stockholders include 13,540,025 shares issuable upon conversion of common-stock warrants held by the selling stockholders. As used in this prospectus, “selling stockholders” includes donees, pledgees, transferees or other successors-in-interest selling shares received after the date of this prospectus from a selling stockholder as a gift, pledge, partnership distribution or other non-sale related transfer. Our common stock is traded on the OTC Bulletin Board under the symbol “PVCT.” We will not receive any of the proceeds from any sale of the shares by selling stockholders. We will receive up to $12,752,440 in proceeds from any cash exercise of the warrants currently outstanding and for which the underlying shares are included in this prospectus. We intend to use any such cash proceeds received for general corporate purposes. Our Company Our company, Provectus Pharmaceuticals, Inc., a Nevada corporation, and our seven wholly owned subsidiaries, IP Tech, Inc., Xantech Pharmaceuticals, Inc., Provectus Biotech, Inc., Provectus Devicetech, Inc., Provectus Pharmatech, Inc., Provectus Imaging, Inc., and Pure-ific Corporation, develop, license and market and plan to sell products in three sectors of the healthcare industry: ·Prescription drugs; ·Medical device systems; and ·Over-the-counter products, which we refer to as “OTC products.” Provectus and the subsidiaries are managed on an integrated basis, and when we refer to “we” or “us” or “the Company” in this prospectus, we refer to all eight corporations considered as a single unit. Through discovery and use of state-of-the-art scientific and medical technologies, the founders of our pharmaceutical business have developed a portfolio of patented, patentable, and proprietary technologies that support multiple products in the prescription drugs, medical device systems and OTC products categories, including patented technologies for: · treatment of cancer; · novel therapeutic medical devices; · enhancing contrast in medical imaging; 1 improving signal processing during biomedical imaging; and enhancing production of biotechnology products. Our prescription drug products encompass the areas of dermatology and oncology and involve several types of small molecule-based drugs. Our medical device systems include therapeutic and cosmetic lasers, while our OTC products address markets primarily involving skincare applications. None of our prescription drug products are currently being sold because their development is not yet complete. Our History Provectus Pharmaceuticals, Inc., formerly known as “Provectus Pharmaceutical, Inc.” and “SPM Group, Inc.,” was incorporated under Colorado law on May 1, 1978. SPM Group ceased operations in 1991, and became a development-stage company effective January 1, 1992, with the new corporate purpose of seeking out acquisitions of properties, businesses, or merger candidates, without limitation as to the nature of the business operations or geographic location of the acquisition candidate. On April 1, 2002, SPM Group changed its name to “Provectus Pharmaceutical, Inc.” and reincorporated in Nevada in preparation for a transaction with Provectus Pharmaceuticals, Inc., a privately-held Tennessee corporation, which we refer to as “PPI.” On April 23, 2002, an Agreement and Plan of Reorganization between Provectus Pharmaceutical and PPI was approved by the written consent of a majority of the outstanding shares of Provectus Pharmaceutical. As a result, holders of 6,680,000 shares of common stock of Provectus Pharmaceutical exchanged their shares for all of the issued and outstanding shares of PPI. As part of the acquisition, Provectus Pharmaceutical changed its name to “Provectus Pharmaceuticals, Inc.” and PPI became a wholly owned subsidiary of Provectus. For accounting purposes, we treat this transaction as a recapitalization of PPI. On November 19, 2002, we acquired Valley Pharmaceuticals, Inc., a privately-held Tennessee corporation formerly known as Photogen, Inc., by merging our subsidiary PPI with and into Valley and naming the surviving corporation “Xantech Pharmaceuticals, Inc.” Valley has minimal operations and had no revenues prior to the transaction with us. By acquiring Valley, we acquired our most important intellectual property, including issued U.S. patents and patentable inventions, with which we intend to develop: · prescription drugs, medical and other devices (including laser devices) and over-the-counter pharmaceutical products in the fields of dermatology and oncology; and · technologies for the preparation of human and animal vaccines, diagnosis of infectious diseases and enhanced production of genetically engineered drugs. Prior to the acquisition of Valley, we were considered to be, and continue to be, in the development stage and have not generated any revenues from the assets we acquired. On December 5, 2002, we acquired the assets of Pure-ific L.L.C., a Utah limited liability company, and created a wholly-owned subsidiary, Pure-ific Corporation, to operate that business. We acquired the product formulations for Pure-ific personal sanitizing sprays, along with the “Pure-ific” trademarks. On June 3, 2004, we formed three subsidiaries, Provectus Biotech, Inc., Provectus Devicetech, Inc. and Provectus Pharmatech, Inc. On April 30, 2007, we formed Provectus Imaging, Inc. On July 13, 2007, we formed the remaining subsidiary, IP Tech, Inc. 2 The Offering Securities Offered 21,421,231 shares of common stock, $0.001 par value. This includes 7,881,206 shares of common stock held by the selling stockholders and up to 13,540,025 shares of common stock issuable upon the exercise of warrants held by the selling stockholders. See "Selling Stockholders," beginning on page 15. Common Stock Outstanding before the Offering We are authorized to issue 100,000,000 shares of common stock, of which 49,207,614 shares were issued and outstanding as of November 26, 2007. This figure excludes warrants to purchase 23,482,336 shares of common stock and 8,903,169 shares of common stock issuable upon exercise of options. Selling stockholders The selling stockholders are identified in this prospectus, beginning on page16, together with the maximum amount of our common shares that each may sell either outright or upon conversion rights under their warrants, if any. See “Selling Stockholders,” beginning on page15. Offering Price The offering price will be determined at the time of sale by each selling stockholder. Use of Proceeds We will not receive any of the proceeds from any sale of the shares by selling stockholders. We will receive up to $12,752,440 in proceeds from cash exercises of the warrants currently outstanding and for which the underlying shares are included in this prospectus. We intend to use any such cash proceeds received for general corporate purposes. See “Use of Proceeds” on page12. Plan of Distribution Up to 21,421,231 shares of common stock may be offered and sold by the selling stockholders through agents or brokers based upon quotations on the OTC Bulletin Board, through agents or brokers in private sales, or by any other legally available means. See “Plan of Distribution” on page 21. Dividend Policy We currently intend to retain any future earnings to fund the development and growth of our business. Therefore, we do not currently anticipate paying cash dividends on our common stock. OTC Bulletin Board Symbol PVCT Risk Factors Our company faces significant risks, including that our ongoing operations continue to be dependent upon our ability to raise capital. We have only four employees and our future success depends significantly on these employees. Please see the section of this prospectus entitled “Risk Factors,” beginning on page4 for more information about the risks faced by us. How to Contact Us The mailing address of our principal executive office is 7327 Oak Ridge Highway, Suite A, Knoxville, Tennessee 37931, and our telephone number is (865) 769-4011. 3 RISK FACTORS Our business is subject to various risks, including those described below. You should carefully consider these risk factors, together with all of the other information included in this prospectus. Any of these risks could materially adversely affect our business, operating results, and financial condition: Our technologies are in early stages of development. We generated minimal initial revenues from sales and operations in 2006 and 2005, and we do not expect to generate revenues to enable us to be profitable for several calendar quarters unless we sell and/or license our technologies. We must raise substantial additional funds beyond 2008 in order to fully implement our integrated business plan, including execution of the next phases in clinical development of our pharmaceutical products. We estimate that our existing capital resources will be sufficient to fund our current and planned operations. Ultimately, we must achieve profitable operations if we are to be a viable entity, unless we are acquired by another company. We intend to proceed as rapidly as possible with the asset sale and licensure of OTC products that can be sold with a minimum of regulatory compliance and with the development of revenue sources through licensing of our existing intellectual property portfolio. We cannot assure you that we will be able to raise sufficient capital to sustain operations beyond 2008 before we can commence revenue generation or that we will be able to achieve or maintain a level of profitability sufficient to meet our operating expenses. We will need additional capital to conduct our operations and develop our products beyond 2008, and our ability to obtain the necessary funding is uncertain. We estimate that our existing capital resources will be sufficient to fund our current and planned operations through 2008; however, we may need additional capital. We have based this estimate on assumptions that may prove to be wrong, and we cannot assure that estimates and assumptions will remain unchanged. For example, we are currently assuming that we will continue to operate without any significant staff or other resources expansion. We intend to acquire additional funding through public or private equity financings or other financing sources that may be available. Additional financing may not be available on acceptable terms, or at all. As discussed in more detail below, additional equity financing could result in significant dilution to stockholders. Further, in the event that additional funds are obtained through licensing or other arrangements, these arrangements may require us to relinquish rights to some of our technologies, product candidates or products that we would otherwise seek to develop and commercialize ourselves. If sufficient capital is not available, we may be required to delay, reduce the scope of, or eliminate one or more of our programs, any of which could have a material adverse effect on our business and may impair the value of our patents and other intangible assets. Existing stockholders may face dilution from our financing efforts. We must raise additional capital from external sources to execute our business plan beyond 2008. We plan to issue debt securities, capital stock, or a combination of these securities, if necessary. We may not be able to sell these securities, particularly under current market conditions. Even if we are successful in finding buyers for our securities, the buyers could demand high interest rates or require us to agree to onerous operating covenants, which could in turn harm our ability to operate our business by reducing our cash flow and restricting our operating activities. If we were to sell our capital stock, we might be forced to sell shares at a depressed market price, which could result in substantial dilution to our existing shareholders. In addition, any shares of capital stock we may issue may have rights, privileges, and preferences superior to those of our common shareholders. The prescription drug and medical device products in our internal pipeline are at an early stage of development, and they may fail in subsequent development or commercialization. 4 · a product may be found to be ineffective or have harmful side effects during subsequent pre-clinical testing or clinical trials; · a product may fail to receive necessary regulatory clearance; · a product may be too difficult to manufacture on a large scale; · a product may be too expensive to manufacture or market; · a product may not achieve broad market acceptance; · others may hold proprietary rights that will prevent a product from being marketed; or · others may market equivalent or superior products. We do not expect any pharmaceutical drug products that we are developing to be commercially available for several years, if at all. Our research and product development efforts may not be successfully completed and may not result in any successfully commercialized products. Further, after commercial introduction of a new product, discovery of problems through adverse event reporting could result in restrictions on the product, including withdrawal from the market and, in certain cases, civil or criminal penalties. Our OTC products are at an early stage of introduction, and we cannot be sure that they will be sold through a combination of asset sale and licensure in the marketplace or that we will have adequate capital to further develop these products, if necessary, which are an important factor in the future success of our business. We recently have focused on marketing Pure-ific, one of our OTC products, on a limited basis to establish proof of concept. We have recognized minimal revenue from this product, as the sales of this product have not been material. In order for this product, and our other OTC products, to become commercially successful, unless we license and/or sell the underlying assets, we must increase significantly our distribution of them. Increasing distribution of our products requires, in turn, that we or distributors representing us increase marketing of these products. In view of our limited financial resources, we may be unable to afford increases in our marketing of our OTC products sufficient to improve our distribution of our products. Even if we can and do increase our marketing of our OTC products, we cannot assure you that we can successfully increase our distribution of our products. If we do begin increasing our distribution of our OTC products, we must increase our production of these products in order to fill our distribution channels. Increased production will require additional financial resources that we do not plan to allocate at present. Additionally, we may succeed in increasing production without succeeding in increasing sales, which could leave us with excess, possibly unsaleable, inventory. If we are unable to successfully introduce, market and distribute these products, our business, financial condition, results of operations and cash flows would likely require additional capital beyond 2008 to continue as a going concern. 5 Competition in the prescription drug, medical device and OTC pharmaceuticals markets is intense, and we may be unable to succeed if our competitors have more funding or better marketing. The pharmaceutical and biotechnology industries are intensely competitive. Other pharmaceutical and biotechnology companies and research organizations currently engage in or have in the past engaged in research efforts related to treatment of dermatological conditions or cancers of the skin, liver and breast, which could lead to the development of products or therapies that could compete directly with the prescription drug, medical device and OTC products that we are seeking to develop and market. Many companies are also developing alternative therapies to treat cancer and dermatological conditions and, in this regard, are our competitors. Many of the pharmaceutical companies developing and marketing these competing products have significantly greater financial resources and expertise than we do in: · research and development; · manufacturing; · preclinical and clinical testing; · obtaining regulatory approvals; and · marketing. Smaller companies may also prove to be significant competitors, particularly through collaborative arrangements with large and established companies. Academic institutions, government agencies, and other public and private research organizations may also conduct research, seek patent protection, and establish collaborative arrangements for research, clinical development, and marketing of products similar to ours. These companies and institutions compete with us in recruiting and retaining qualified scientific and management personnel as well as in acquiring technologies complementary to our programs. In addition to the above factors, we expect to face competition in the following areas: · product efficacy and safety; · the timing and scope of regulatory consents; · availability of resources; · reimbursement coverage; · price; and · patent position, including potentially dominant patent positions of others. As a result of the foregoing, our competitors may develop more effective or more affordable products or achieve earlier product commercialization than we do. Additionally, since our currently marketed products are generally established and commonly sold, they are subject to competition from products with similar qualities. Our OTC product Pure-ific competes in the market with other hand sanitizing products, including in particular, the following hand sanitizers: · Purell (owned by Johnson & Johnson); 6 · Avagard D (manufactured by 3M); and · a large number of generic and private-label equivalents to these market leaders. Our OTC product GloveAid represents a new product category that has no direct competitors; however, other types of products, such as AloeTouch® disposable gloves (manufactured by Medline Industries) target the same market niche. Since our prescription products PV-10 and PH-10 have not yet been approved by the United Stated Food and Drug Administration, which we refer to as the “FDA,” or introduced to the marketplace, we cannot estimate what competition these products might face when they are finally introduced, if at all. We cannot assure you that these products will not face significant competition for other prescription drugs and generic equivalents. If we are unable to secure or enforce patent rights, trademarks, trade secrets or other intellectual property our business could be harmed. We may not be successful in securing or maintaining proprietary patent protection for our products and technologies we develop or license. In addition, our competitors may develop products similar to ours using methods and technologies that are beyond the scope of our intellectual property protection, which could reduce our anticipated sales. While some of our products have proprietary patent protection, a challenge to these patents can be subject to expensive litigation. Litigation concerning patents, other forms of intellectual property, and proprietary technology is becoming more widespread and can be protracted and expensive and can distract management and other personnel from performing their duties. We also rely upon trade secrets, unpatented proprietary know-how, and continuing technological innovation to develop a competitive position. We cannot assure you that others will not independently develop substantially equivalent proprietary technology and techniques or otherwise gain access to our trade secrets and technology, or that we can adequately protect our trade secrets and technology. If we are unable to secure or enforce patent rights, trademarks, trade secrets, or other intellectual property, our business, financial condition, results of operations and cash flows could be materially adversely affected. If we infringe on the intellectual property of others, our business could be harmed. We could be sued for infringing patents or other intellectual property that purportedly cover products and/or methods of using such products held by persons other than us. Litigation arising from an alleged infringement could result in removal from the market, or a substantial delay in, or prevention of, the introduction of our products, any of which could have a material adverse effect on our business, financial condition, results of operations, and cash flows. If we do not update and enhance our technologies, they will become obsolete. The pharmaceutical market is characterized by rapid technological change, and our future success will depend on our ability to conduct successful research in our fields of expertise, to discover new technologies as a result of that research, to develop products based on our technologies, and to commercialize those products. While we believe that our current technology is adequate for our present needs, if we fail to stay at the forefront of technological development, we will be unable to compete effectively. Our competitors are using substantial resources to develop new pharmaceutical technologies and to commercialize products based on those technologies. Accordingly, our technologies may be rendered obsolete by advances in existing technologies or the development of different technologies by one or more of our current or future competitors. 7 If we lose any of our key personnel, we may be unable to successfully execute our business plan. Our business is presently managed by four key employees: · H. Craig Dees, Ph.D., our Chief Executive Officer; · Timothy C. Scott, Ph.D., our President; · Eric A. Wachter, Ph.D. our Vice President - Pharmaceuticals; and · Peter R. Culpepper, CPA, our Chief Financial Officer. In addition to their responsibilities for management of our overall business strategy, Drs. Dees, Scott and Wachter are our chief researchers in the fields in which we are developing and planning to develop prescription drug, medical device and OTC products. Also, as of December 31, 2006, we owe $265,929 in accrued but unpaid compensation to our employees, and as of September 30, 2007, we owe $569,217 in accrued but unpaid compensation to our employees. The loss of any of these key employees could have a material adverse effect on our operations, and our ability to execute our business plan might be negatively impacted. Any of these key employees may leave their employment with us if they choose to do so, and we cannot assure you that we would be able to hire similarly qualified employees if any of our key employees should choose to leave. Because we have only four employees in total, our management may be unable to successfully manage our business. In order to successfully execute our business plan, our management must succeed in all of the following critical areas: · Researching diseases and possible therapies in the areas of dermatology and skin care, oncology, and biotechnology; · Developing prescription drug, medical device, and OTC products based on our research; · Marketing and selling developed products; · Obtaining additional capital to finance research, development, production, and marketing of our products; and · Managing our business as it grows. As discussed above, we currently have only four employees, all of whom are full-time employees. The greatest burden of succeeding in the above areas, therefore, falls on Drs. Dees, Scott, Wachter, and Mr. Culpepper. Focusing on any one of these areas may divert their attention from our other areas of concern and could affect our ability to manage other aspects of our business. We cannot assure you that our management will be able to succeed in all of these areas or, even if we do so succeed, that our business will be successful as a result. We anticipate adding an additional regulatory affairs officer on a consulting basis within several months. While we have not historically had difficulty in attracting employees, our small size and limited operating history may make it difficult for us to attract and retain employees in the future, which could further divert management’s attention from the operation of our business. Our common stock price can be volatile because of several factors, including a limited public float, which has increased significantly from 2005 to 2007. From January 1, 2006 throughDecember 31, 2007the sale price of our common stock fluctuated from $3.07 to $0.83 per share. We believe that our common stock is subject to wide price fluctuations because of several factors, including: · absence of meaningful earnings and ongoing need for external financing; 8 · a relatively thin trading market for our common stock, which causes trades of small blocks of stock to have a significant impact on our stock price; · general volatility of the stock market and the market prices of other publicly traded companies; and · investor sentiment regarding equity markets generally, including public perception of corporate ethics and governance and the accuracy and transparency of financial reporting. Financings that may be available to us under current market conditions frequently involve sales at prices below the prices at which our common stock trades on the OTC Bulletin Board, as well as the issuance of warrants or convertible debt that require exercise or conversion prices that are calculated in the future at a discount to the then market price of our common stock. Any agreement to sell, or convert debt or equity securities into, common stock at a future date and at a price based on the then current market price will provide an incentive to the investor or third parties to sell the common stock short to decrease the price and increase the number of shares they may receive in a future purchase, whether directly from us or in the market. Financings that may be available to us frequently involve high selling costs. Because of our limited operating history, low market capitalization, thin trading volume and other factors, we have historically had to pay high costs to obtain financing and expect to continue to be required to pay high costs for any future financings in which we may participate. For example, our past sales of shares and our sale of the debentures have involved the payment of finder’s fees or placement agent’s fees. These types of fees are typically higher for small companies like us. Payment of fees of this type reduces the amount of cash that we receive from a financing transaction and makes it more difficult for us to obtain the amount of financing that we need to maintain and expand our operations. It is our general policy to retain any earnings for use in our operation. We have never declared or paid cash dividends on our common stock. We currently intend to retain all of our future earnings, if any, for use in our business and therefore do not anticipate paying any cash dividends on our common stock in the foreseeable future. Our stock price is below $5.00 per share and is treated as a “penny stock”, which places restrictions on broker-dealers recommending the stock for purchase. Our common stock is defined as “penny stock” under the Exchange Act and its rules. The SEC has adopted regulations that define “penny stock” to include common stock that has a market price of less than $5.00 per share, subject to certain exceptions. These rules include the following requirements: · broker-dealers must deliver, prior to the transaction a disclosure schedule prepared by the SEC relating to the penny stock market; · broker-dealers must disclose the commissions payable to the broker-dealer and its registered representative; · broker-dealers must disclose current quotations for the securities; · if a broker-dealer is the sole market-maker, the broker-dealer must disclose this fact and the broker-dealers presumed control over the market; and 9 · a broker-dealer must furnish its customers with monthly statements disclosing recent price information for all pennies stocks held in the customer’s account and information on the limited market in penny stocks. Additional sales practice requirements are imposed on broker-dealers who sell penny stocks to persons other than established customers and accredited investors. For these types of transactions, the broker-dealer must make a special suitability determination for the purchaser and must have received the purchaser’s written consent to the transaction prior to sale. If our common stock remains subject to these penny stock rules these disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for our common stock. As a result, fewer broker-dealers may be willing to make a market in our stock, which could affect a shareholder’s ability to sell their shares. Future sales by our stockholders may adversely affect our stock price and our ability to raise funds in new stock offerings. Sales of our common stock in the public market following this offering could lower the market price of our common stock. Sales may also make it more difficult for us to sell equity securities or equity-related securities in the future at a time and price that our management deems acceptable or at all. 10 FORWARD-LOOKING STATEMENTS Some of the information contained in this prospectus are forward-looking statements (as defined in Section 27A of the Securities Act and Section 21E of the Exchange Act), which mean that they relate to events or transactions that have not yet occurred, our expectations or estimates for our future operations, our growth strategies or business plans, or other facts that have not yet occurred. These statements can be identified by the use of forward-looking terminology such as “might,” “may,” “will,” “could,” “expect,” “anticipate,” “estimate,” “likely,” “intend,” “believe,” or “continue” or the negative thereof or other variations thereon or comparable terminology. The above risk factors contain discussions of important factors that should be considered by prospective investors for their potential impact on forward-looking statements included in this prospectus. These important factors, among others, may cause actual results to differ materially and adversely from the results expressed or implied by the forward-looking statements. We caution investors that these discussions of important risks and uncertainties are not exclusive, and our business may be subject to other risks and uncertainties which are not detailed there. Investors are cautioned not to place undue reliance on our forward-looking statements. We make forward-looking statements as of the date of this prospectus, and we assume no obligation to update the forward-looking statements after the date hereof whether as a result of new information or events, changed circumstances, or otherwise, except as required by law. 11 USE OF PROCEEDS The selling stockholders will receive all of the proceeds from the resale of any of our common stock offered in this prospectus. We will not receive any of the proceeds from any sale of the shares by the selling stockholders. If the warrants that were issued to the selling stockholders to purchase 13,540,025 shares of our common stock are exercised for cash, we will receive estimated proceeds of approximately $12,752,440 from the selling stockholders. We intend to use any such cash proceeds received for general corporate purposes. DESCRIPTION OF SECURITIES Common Stock We are authorized to issue 100,000,000 shares of common stock, $0.001 par value per share, of which 49,207,614 shares were issued and outstanding and held of record as of November 26, 2007, by approximately 1,821 stockholders of record. A significant portion of our common stock is held in either nominee name or street-name brokerage accounts. All outstanding shares of common stock are fully paid and non-assessable. Holders of shares of our common stock are entitled to one vote for each share held of record on all matters to be voted on by stockholders. Holders of shares of common stock are entitled to receive dividends when, as, and if declared by our board of directors from funds legally available therefor and to share ratably in our assets available upon liquidation, dissolution, or winding up. The holders of shares of the common stock do not have cumulative voting rights for the election of directors and, accordingly, the holders of more than 50% of the shares of common stock are able to elect all directors. Our Restated Articles of Incorporation do not grant preemptive rights. The common stock may not be redeemed except upon our consent and the consent of the stockholders, and the common stock is not subject to liability for further calls or to assessments by Provectus. This summary does not purport to be complete and is qualified in its entirety by reference to our Restated Articles of Incorporation and to Nevada law. Preferred Stock We are authorized to issue 25,000,000 shares of preferred stock, $0.001 par value per share, of which no shares are issued and outstanding. The shares of preferred stock may be issued from time to time in one or more series, in any manner permitted by law, as determined from time to time by our board of directors, and stated in the resolution or resolutions providing for the issuance of such shares adopted by our board of directors pursuant to authority vested in it. Without limiting the generality of the foregoing, shares in such series shall have voting powers, full or limited, or no voting powers, and shall have such designations, preferences and relative, participating, optional, or other special rights, and qualifications, limitations, or restrictions thereof, permitted by law, as shall be stated in the resolution or resolutions providing for the issuance of such shares adopted by our board of directors. The number of shares of any such series so set forth in the resolution or resolutions may be increased (but not above the total number of authorized shares of preferred stock) or decreased (but not below the number of shares thereof then outstanding) by further resolution or resolutions adopted by the board of directors. Governing Law and Organizational Documents Stockholders’ rights and related matters are governed by the laws of the State of Nevada, our Restated Articles of Incorporation and our Bylaws. Our Restated Articles of Incorporation may not be amended without the affirmative vote of at least a majority of the shares entitled to vote generally in the election of directors, voting as a single voting group. Our Bylaws may be amended by either the affirmative vote of 75% of all shares outstanding and entitled to vote generally in the election of directors or by an affirmative vote of a majority of our directors then holding office. 12 Stock Option Plans The 2002 Stock Option Plan, as amended (the “Plan”), provides for the grant of four types of incentive awards, specifically stock options, stock appreciation rights, rights to purchase restricted stock, and long-term performance awards. Our employees and consultants, including officers and directors who also are employees or consultants, and our directors who are not employees whose present and potential contributions are important to our continued success are eligible to receive awards under the Plan. The purpose of a long-term incentive plan is to direct the attention and efforts of participating employees to our long-term performance by relating incentive compensation to the achievement of long-term corporate economic objectives. The Plan also is designed to retain, reward and motivate participating employees by providing an opportunity for investment in us and the advantages inherent in ownership of our common stock. A total of 10,000,000 shares of our common stock may be subject to, or issued pursuant to, awards granted under the Plan. If an award under the Plan is forfeited or terminated for any reason, the shares of common stock that were subject to the award again become available for distribution in connection with awards under the Plan. In addition, shares subject to stock appreciation rights that are exercised for cash again become available for distribution in connection with awards under the Plan. The Plan may be administered by one or more administrators if the board of directors deems division of administration necessary or desirable in order to comply with applicable law. Since the board of directors has not appointed any committees and because we have so few employees, the entire board of directors currently is acting as the administrator of the Plan. The administrator has the exclusive discretion to select the employees, consultants and non-employee directors who receive awards under the Plan and to determine the type, size, and terms of each award, to modify the terms of awards, to determine when awards will be granted and paid, and to make all other determinations which it deems necessary or desirable in the interpretation and administration of the Plan. The Plan will remain in effect until all awards under the Plan either have been satisfied by the issuance of shares of our common stock or the payment of cash or have expired or otherwise terminated or the Plan is otherwise terminated by our board of directors. However, no awards may be granted more than ten years after the date of the stockholder’s approval of the Plan. Generally, a participant’s rights and interest under the Plan will not be transferable except by will or by the laws of descent and distribution. Transfer Agent We have retainedStandard Registrar and Transfer Company,12528 South 1840 East,Draper, Utah 84020, as the transfer agent for our common stock.Standard Registrar & Transfer Company’s telephone number is (801)266-7151. 13 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock is quoted on the OTC Bulletin Board under the symbol “PVCT.” Trading in our common stock has occurred on a relatively inconsistent basis. The following table shows the quarterly high and low reported sale prices per share for our common stock over the last two completed fiscal years as quoted on the OTC Bulletin Board. The prices represent quotations by dealers without adjustments for retail mark-ups, mark-downs, or commission and may not represent actual transactions. Investors should not rely on historical prices of our common stock as an indication of its future price performance. We obtained the information below from the finance page of www.Yahoo.com. 2006 First Quarter $ 1.33 $ 0.83 Second Quarter 2.16 0.98 Third Quarter 1.58 0.90 Fourth Quarter 1.35 1.00 2007 First Quarter $ 1.64 $ 1.04 Second Quarter 1.94 1.29 Third Quarter 3.07 1.44 Fourth Quarter 2.49 1.55 2008 First Quarter, through January 4, 2008 $ 1.74 $ 1.30 As of November 26, 2007, we had 1,821 holders of record of our common stock. 14 SELLING STOCKHOLDERS The following table sets forth the shares beneficially owned, as of November 26, 2007, by the selling stockholders prior to the offering contemplated by this prospectus, the number of shares each selling stockholder is offering by this prospectus and the number of shares which each would own beneficially if all the offered shares are sold. The selling stockholders acquired the shares of common stock and warrants to purchase common stock listed in the selling stockholder table in one or more of the private transactions described below.The securities were sold pursuant to exemptions to registration under section 4(2) of the Securities Act. · During the three months ended June 30, 2005, we completed a private placement transaction with 4 accredited investors pursuant to which we sold 230,333 shares of common stock at a purchase price of $0.75 per share, for an aggregate purchase price of $172,750. In connection with the sale of common stock, we also issued warrants to the investors to purchase up to 325,500 shares of common stock at an exercise price of $1.00 per share.We paid $16,275 and issued 81,375 warrants to Venture Catalyst, LLC as placement agent for this transaction. · During the three months ended September 30, 2005, we completed a private placement transaction with 12 accredited investors pursuant to which we sold 899,338 shares of common stock at a purchase price of $0.75 per share of which 109,333 were committed to be issued at December 31, 2005, for an aggregate purchase price of $674,500.In connection with the sale of common stock, we also issued warrants to the investors to purchase up to 1,124,167 shares of common stock at an exercise price of $0.935 per share.We paid $87,685 and committed to issue 79,000 shares of common stock at a fair market value of $70,083 to Network 1 Financial Securities, Inc. as placement agent for this transaction. · During the three months ended December 31, 2005, we completed a private placement transaction with 62 accredited investors pursuant to which we sold 10,065,605 shares of common stock at a purchase price of $0.75 per share of which 5,126,019 were committed to be issued at December 31, 2005, for an aggregate purchase price of $7,549,202.In connection with the sale of common stock, we also issued warrants to the investors to purchase up to 12,582,009 shares of common stock at an exercise price of $0.935 per share.We paid $959,540, issued 46,667 shares of common stock at a fair market value of $46,467, issued 30,550 warrants, and committed to issue 950,461 shares of common stock at a fair market value of $894,593 to a syndicate led by Network 1 Financial Securities, Inc. as placement agent for this transaction. · In January 2006, we issued 5,235,352 shares committed to be issued at December 31, 2005 for shares sold in 2005.In February 2006, we issued 1,029,460 shares committed to be issued at December 31, 2005 for stock issuance costs related to shares sold in 2005. The total value for these shares was $964,676 which was based on the market value of the shares issued. · During the three months ended March 31, 2006, we completed a private placement transaction with 5 accredited investors pursuant to which we sold 466,833 shares of common stock at a purchase price of $0.75 per share for an aggregate purchase price of $350,125. In connection with the sale of common stock, we also issued warrants to the investors to purchase up to 466,833 shares of common stock at an exercise price of $0.935 per share.We paid $35,013 and issued 46,683 shares of common stock at a fair market value of $41,815 to Chicago Investment Group, L.L.C. as placement agent for this transaction. · In May 2006, we completed a private placement transaction with 2 accredited investors pursuant to which we sold a total of 153,647 shares of common stock at an average purchase price of $1.37 per share, for an aggregate purchase price of $210,000.In connection with the sale of common stock, we also issued warrants to the 2 investors to purchase up to 76,824 shares of common stock at an average exercise price of $2.13 per share. · In September 2006, we completed a private placement transaction with 7 accredited investors pursuant to which we sold a total of 708,200 shares of common stock at a purchase price of $1.00 per share, for an aggregate purchase price of $708,200.We paid $92,067 and issued 70,820 shares of common stock at a fair market value of $84,984 to Network 1 Financial Securities, Inc. as placement agent for this transaction. · In October 2006, we completed a private placement transaction with 15 accredited investors pursuant to which we sold a total of 915,000 shares of common stock at a purchase price of $1.00 per share, for an aggregate purchase price of $915,000.We paid $118,950 and issued 91,500 shares of common stock at a fair market value of $118,500 to Network 1 Financial Securities, Inc. as placement agent for this transaction. · During the three months ended December 31, 2006, we completed a private placement transaction with 10 accredited investors pursuant to which we sold 1,400,000 shares of common stock at a purchase price of $1.00 per share for an aggregate purchase price of $1,400,000.We paid $137,500, issued 125,000 shares of common stock at a fair market value of $148,750, and committed to pay $16,500 and to issue 15,000 shares of common stock at a fair market value of $17,550 to Chicago Investment Group of Illinois, L.L.C. as a placement agent for this transaction, which is accrued at December 31, 2006. · In January and February 2007, we completed a private placement transaction with 6 accredited investors pursuant to which we sold a total of 265,000 shares of common stock at a purchase price of $1.00 per share, for an aggregate purchase price of $265,000. We paid $29,150 and issued 26,500 shares of common stock at a fair market value of $32,130 to Chicago Investment Group of Illinois, L.L.C. as a placement agent for this transaction. · Also in January and February 2007, we completed a private placement transaction with 13 accredited investors pursuant to which we sold a total of 1,745,743 shares of common stock at a purchase price of $1.05 per share, for an aggregate purchase price of $1,833,031. We paid $238,293 and issued 174,574 shares of common stock at a fair market value of $200,760 to Network 1 Financial Securities, Inc. as placement agent for this transaction. 15 Beneficial ownership is determined in accordance with SEC rules and includes voting or investment power with respect to the securities. However, certain warrants are subject to limitations upon exercise, if any. The most significant of these limitations is that the selling stockholder may not exercise its warrants if the exercise would cause such holder’s beneficial ownership of our common stock (excluding shares underlying any of their unconverted to debentures or unexercised warrants) to exceed 4.99% of the outstanding shares of common stock. Therefore, although they are included in the table below, the number of shares of common stock for some listed persons may include shares that may not be purchased during a given 60-day period used for purpose of determining beneficial ownership. Names Beneficial Ownership Shares Registered (1) Post Offering (2) % Owned Post Offering Lawrence B. Ordower 416,666 416,666 0 * Michael H Davidson 166,666 166,666 0 * Jamie Ordower 83,333 83,333 0 * Garrett Ordower 83,333 83,333 0 * Frank X. Gruen 166,666 166,666 0 * Ronald E. Davis, Jr. 83,334 83,334 0 * Douglas W. Lyons Revocable Trust 12/20/99 833,334 833,334 0 * Banyan Investors, L.L.C. 833,334 833,334 0 * Robert D. Duncan 266,666 266,666 0 * Nancy C. Campbell 41,666 41,666 0 * Timothy M. Holmes Revocable Trust 303,333 303,333 0 * Stephen R. Quazzo Trust 150,001 150,001 0 * Nite Capital LP 366,666 366,666 0 * Abba Properties 266,666 266,666 0 * Michael P. Morrison 166,666 166,666 0 * Effective Trading, LLC 916,666 916,666 0 * Dennis J. Klein 66,667 66,667 0 * Avi Balsam and Nathaniel Abramson Partnership 150,000 150,000 0 * Marvin and Carole Parsoff 90,000 90,000 0 * Parsoff Family Fund 10,000 10,000 0 * ELGJO, LLC 500,000 500,000 0 * Anthony Marrano Co. 100,000 100,000 0 * Gerald Franks 50,000 50,000 0 * Dan Stern cust Alexa Stern 10,000 10,000 0 * 16 Names Beneficial Ownership Shares Registered (1) Post Offering (2) % Owned Post Offering Dan Stern Rev. Trust 25,000 25,000 0 * Jeff Stern IRA 25,000 25,000 0 * Steve Assimos 5,000 5,000 0 * Michael Davidson 100,000 100,000 0 * Asher Wolmark 14,500 14,500 0 * Daniel Stern 3,250 3,250 0 * Columbia Holdings, LTD 3,300,001 3,300,001 0 * David E. and Kirsten R. Cunningham Charitable Foundation 166,668 166,668 0 * Ruth Bayer 83,334 83,334 0 * Lawrence Kirsch Trust 100,000 100,000 0 * Eric R. Samuelson 100,000 100,000 0 * Dr. Donald Adams 7,176,123 1,795,715 5,380,408 10.7% Dr. Douglas Adkins 209,200 150,000 59,200 * MSR Consultants LTD 380,334 310,334 70,000 * Mary Ardinger 27,168 27,168 0 * Thomas Doyle 30,002 16,668 13,334 * JMB Financial Consultants LTD 55,002 41,668 13,334 * Dr. Thomas & Susan Donnelly 96,989 41,666 55,323 * Tim McNamee 29,168 29,168 0 * RDB, Ltd. 61,666 61,666 0 * Robert A. Edwards 45,003 25,002 20,001 * Linda M. Pearson 45,003 25,002 20,001 * Lillian Sivaslian 131,197 100,000 31,197 * Peter & Lillian Sivaslian 388,849 138,750 250,099 * Anita Iversen 33,750 18,750 15,000 * Michael Rosenbaum 86,275 34,625 51,650 * Leon Somerall 131,750 131,750 0 * Arthur Roshwalb 48,600 27,000 21,600 * Dr. William Sperling 197,100 188,000 9,100 * Nino Cutillo 22,005 12,225 9,780 * Eugene and Barbara Golia 15,001 8,334 6,667 * Joel Mair 71,791 61,791 10,000 * Stan Katz 189,442 186,554 2,888 * Tim Richardson 94,611 51,472 43,139 * Steven Ross 157,292 90,625 66,667 * 17 Names Beneficial Ownership Shares Registered (1) Post Offering(2) % Owned Post Offering Frank Powers 80,000 66,667 13,333 * William & Kellie Wood 60,001 33,334 26,667 * Jordan Keller 22,500 12,500 10,000 * Charles Ellis 7,506 4,170 3,336 * Chad Ellis 9,000 5,000 4,000 * Jack Richardson 45,000 25,000 20,000 * Gordon D. Katz 68,000 50,000 18,000 * David Ruggieri 293,000 271,500 21,500 * Richard Cohen 200,000 200,000 0 * Ben Crown 52,000 20,000 32,000 * Mark Grinbaum 130,000 60,000 70,000 * Steven Valko 10,000 10,000 0 * William Filon 10,000 10,000 0 * Pepper Financial Corp. 100,000 100,000 0 * Martin Becker 29,000 25,000 4,000 * Randy Getchis 21,000 10,000 11,000 * Robert Moody, Jr. 428,500 428,500 0 * Barclay Armitage 420,000 400,000 20,000 * Robert Maltese 64,500 50,000 14,500 * William Harms 25,000 25,000 0 * Donald Schmidt 188,000 168,000 20,000 * Peter and Joanne Trotter 21,500 10,000 11,500 * HT Ardinger & Sons 86,000 86,000 0 * Stuart Gates 277,810 95,905 181,905 * Network One Financial Securities, Inc. (3) 98,689 33,689 65,000 * Damon Testaverde 688,329 287,963 400,366 * William Heming, Jr. 235,990 57,454 178,536 * Daniel Balestra 89,900 89,900 0 * Chicago Investment Group (3) 136,250 136,250 0 * Arun K. Veluchamy 1,125,000 625,000 500,000 1.0% Ronald Stone Insurance Trust 1,273,499 800,166 473,333 * Jan E. Koe 97,501 83,334 14,167 * James Cristantiello 266,666 133,333 133,333 * 18 Names Beneficial Ownership Shares Registered (1) Post Offering (2) % Owned Post Offering George Reilly 908 908 0 * Howard Corum 2,500 2,500 0 * Gary Fine 2,500 2,500 0 * David Gorman 16,558 5,500 11,058 * Douglas W. Lyons Revocable Trust 12/20/99 149,999 83,333 66,666 * Ronald Earl Davis, Jr. 117,000 83,333 33,667 * Stephen R. Quazzo Trust dated 11/09/95 150,001 83,334 66,667 * Robert D. Duncan 399,999 166,666 233,333 * Shelby E.L. Pruett 45,000 45,000 0 * The Flicker Children Irrevocable Trust 58,500 32,500 26,000 * Whalehaven Capital Fund Limited 397,466 397,466 0 * Snedegar Revocable Living Trust 166,666 166,666 0 * Vesterix Venture Capital LLC 237,002 131,668 105,334 * Kenneth and Nancy Spadaford 236,250 81,250 155,000 * Frank DiPerna 29,500 25,000 4,500 * W. Allen Everette 75,000 45,000 30,000 * Walter T. Rose, Jr. 60,000 35,000 25,000 * Kenneth Hicks 50,000 50,000 0 * Nick and Carol Westlund 230,000 150,000 80,000 * Alan Perl 64,000 20,000 44,000 * Samuel Stephen Gains 33,333 33,333 0 * Marc Alan Stromen 82,500 49,500 33,000 * Herman B. Willis Jr. 48,500 24,000 24,500 * William James Crusoe 90,275 90,275 0 * Kenneth Spadaford 236,250 90,000 146,250 * Venture Catalyst, LLC (3) 281,171 44,044 237,127 * Raphael P. Haddock 17,040 17,040 0 * Lawrence C. Haddock (3) 232,693 232,693 0 * Libby Schilit 75,000 75,000 0 * Carolyn Fairbank & Keith Biggs 44,667 21,667 23,000 * Lawrence Smelzer 118,694 20,294 98,400 * Wayne R. Wightman 7,900 2,900 5,000 * James R. Kickel 39,400 2,900 36,500 * 19 Names Beneficial Ownership Shares Registered (1) Post Offering(2) % Owned Post Offering Anthony A. Ripepi, Jr. 17,900 2,900 15,000 * Joseph J. Marcoquiseppe 3,970 1,470 2,500 * Dominic Sabatino, Jr. 13,470 1,470 12,000 * Paul R. Santora 16,400 2,900 13,500 * Robert S. Kelley 7,900 2,900 5,000 * James A. Shakour 17,900 2,900 15,000 * Patrick J. Crean 14,700 14,700 0 * Gregory K. Crean 15,800 5,800 10,000 * Robert W. Grambo 74,200 11,700 62,500 * Karen Goldfarb 75,000 75,000 0 * Jeffrey Kraws 75,000 75,000 0 * Landman-Giacinto Construction, Inc. 60,000 60,000 0 * Drane & Freyer Profit Sharing Plan, for the benefit of Scott A. Drane 105,001 58,334 46,667 * Drane & Freyer Profit Sharing Plan for the benefit of Wendy Freyer 45,000 25,000 20,000 * Fort Mason Partners, L.P. 167,016 (4) 10,500 156,516 * Fort Mason Master, L.P. 167,016 (4) 156,516 10,500 * Josh Fisher (3) 125,000 75,000 50,000 * David W. McGlaughon 45,620 25,000 20,620 * Fountain Key Trust 150,001 150,001 0 * Alexander Lisyansky & Irena Tsarevsky 77,107 77,107 0 * Belz Broadcasting Company 641,250 168,750 472,500 1.0% The C. Pete Clapp Revocable Trust 103,000 75,000 28,000 * 32,242,401 21,421,231 10,821,169 (*) Less than 1%. (1) The numbers on the table reflect the actual number of shares issued or issuable to the selling stockholder. (2) Assumes that all shares registered for resale pursuant to this offering have been sold. (3) The selling stockholder has acted as a consultant or placement agent within the last three years. (4) The shares beneficially owned are owned by Fort Mason Partners, L.P. and Fort Mason Master, L.P.Fort Mason Capital, LLC serves as the general partner of each of the Fort Mason fund and, in such capacity, exercises sole voting and investment authority with respect to such shares.Mr. Daniel German serves as the sole managing member of Fort Mason Capital, LLC.Fort Mason Capital, LLC and Mr. German each disclaim beneficial ownership of such shares, except to the extent of its or his pecuniary interest therein, if any. 20 Material Relationship between Provectus and the Selling Stockholders Except for relationships noted in the selling stockholder table, none of the selling stockholders has, or within the past three years has had, any position, office or material relationship with us or any of our predecessors or affiliates. We have separate contractual obligations to file this registration with each of the selling stockholders. PLAN OF DISTRIBUTION The selling stockholders and any of their pledgees, donees, assignees, and successors-in-interest may, from time to time, sell any or all of their shares of common stock on any stock exchange, market, or trading facility on which the shares are traded. These sales may be at fixed or negotiated prices. The selling stockholders may use any one or more of the following methods when selling shares: · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · short sales, but, if at all, only after the effectiveness of the registration statement of the shares of common stock offered hereby; · broker-dealers may agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; · a combination of any such methods of sale; and · any other method permitted pursuant to applicable law. The selling stockholders may also sell shares under Rule 144 of the Securities Act of 1933, if available, rather than under this prospectus. The selling stockholders may also engage in short sales against the box, puts and calls, and other transactions in our securities or derivatives of our securities and may sell or deliver shares in connection with these trades. The selling stockholders may pledge their shares to their brokers under the margin provisions of customer agreements. If a selling stockholder defaults on a margin loan, the broker may, from time to time, offer and sell the pledged shares. We believe that the selling stockholders have not entered into any agreements, understandings or arrangements with any underwriters or broker-dealers regarding the sale of their shares other than ordinary course brokerage arrangements, nor is there an underwriter or coordinating broker acting in connection with the proposed sale of shares by the selling stockholders. Broker-dealers engaged by the selling stockholders may arrange for other broker-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the selling stockholders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated. The selling stockholders do not expect these commissions and discounts to exceed what is customary in the types oftransactions involved. Selling stockholders may be, and any broker-dealers or agents that are involved in selling the shares are, deemed to be “underwriters” within the meaning of the Securities Act in connection with such sales. In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. If the selling stockholders are deemed to be underwriters, the selling stockholders may be subject to statutory and regulatory liabilities, including liabilities imposed pursuant to Sections 11, 12 and 17 of the Securities Act and Rule 10b-5 under the Exchange Act. We are required to pay all fees and expenses incident to the registration of the shares. Otherwise, all discounts, commissions or fees incurred in connection with the sale of the common stock offered hereby will be paid by the selling stockholders. 21 Upon our being notified by a selling stockholder that any material arrangement has been entered into with a broker-dealer for the sale of shares through a block trade, special offering, exchange distribution or secondary distribution or a purchase by a broker or dealer, a supplement to this prospectus will be filed, if required, pursuant to Rule 424(b) under the Securities Act, disclosing · the name of each such selling stockholder and of the participating broker-dealer(s); · the number of shares involved; · the price at which such shares were sold; · the commissions paid or discounts or concessions allowed to such broker-dealer(s), where applicable; · that such broker-dealer(s) did not conduct any investigation to verify the information set out or incorporated by reference in this prospectus; and · other facts material to the transaction. The anti-manipulation rules of Regulation M under the Securities Exchange Act of 1934 may apply to sales of our common stock and activities of the selling stockholders. Furthermore, the Securities and Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges, provided that current price and volume information with respect to transactions in such securities is provided by the exchange). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which: (1) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (2) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties; (3) contains a brief, clear, narrative description of a dealer market, including “bid” and “ask” prices for penny stocks and the significance of the spread between the bid and ask price; (4) contains a toll-free telephone number for inquiries on disciplinary actions; (5) defines significant terms in the disclosure document or in the conduct of trading penny stocks; and 22 (6) contains such other information and is in such form (including language, type, size, and format) as the Commission shall require by rule or regulation. The broker-dealer also must provide, prior to proceeding with any transaction in a penny stock, the customer: (1) with bid and offer quotations for the penny stock; (2) details of the compensation of the broker-dealer and its salesperson in the transaction; (3) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (4) monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling those securities. Blue Sky Restrictions on Resale The selling stockholders named in this prospectus may offer and sell the shares covered by this prospectus in states of the United States only where exemptions from registration under state securities laws are available.Investors and securities professionals are advised to check each state’s securities laws and regulations (known as “Blue Sky” laws) or to check with management of the company to ascertain whether an exemption exists for thesale of ourshares in a particular state. 23 DIRECTORS, EXECUTIVE OFFICERS, CONTROL PERSONS AND MANAGEMENT Our executive officers and directors are: H. Craig Dees, Ph.D., 55, has served as our Chief Executive Officer and as a member of our Board of Directors since we acquired PPI, a privately held Tennessee Corporation on April 23, 2002. Before joining us, from 1997 to 2002 he served as senior member of the management team of Photogen Technologies, Inc., including serving as a member of the Board of Directors of Photogen from 1997 to 2000. Prior to joining Photogen, Dr. Dees served as a Group Leader at the Oak Ridge National Laboratory and as a senior member of the management teams of LipoGen Inc., a medical diagnostic company which used genetic engineering technologies to manufacture and distribute diagnostic assay kits for auto-immune diseases, and TechAmerica Group Inc., now a part of Boehringer Ingelheim Vetmedica, Inc., the U.S. animal health subsidiary of Boehringer Ingelhem GmbH, an international chemical and pharmaceutical company headquartered in Germany. He earned a Ph.D. in Molecular Virology from the University of Wisconsin–Madison in 1984. Timothy C. Scott, Ph.D., 49, has served as our President and as a member of our Board of Directors since we acquired PPI on April 23, 2002. Prior to joining us, Dr. Scott was a senior member of the Photogen management team from 1997 to 2002, including serving as Photogen’s Chief Operating Officer from 1999 to 2002, as a director of Photogen from 1997 to 2000, and as interim CEO for a period in 2000. Before joining Photogen, he served as senior management of Genase LLC, a developer of enzymes for fabric treatment and held senior research and management positions at Oak Ridge National Laboratory. Dr. Scott earned a Ph.D. in Chemical Engineering from the University of Wisconsin–Madison in 1985. Eric A. Wachter, Ph.D., 45, has served as our Vice President – Pharmaceuticals and as a member of our Board of Directors since we acquired PPI on April 23, 2002. Prior to joining us, from 1997 to 2002 he was a senior member of the management team of Photogen, including serving as Secretary and a director of Photogen since 1997 and as Vice President and Secretary and a director of Photogen since 1999. Prior to joining Photogen, Dr. Wachter served as a senior research staff member with Oak Ridge National Laboratory. He earned a Ph.D. in Chemistry from the University of Wisconsin–Madison in 1988. Peter R. Culpepper, 48, was appointed to serve as our Chief Financial Officer in February 2004. Previously, Mr. Culpepper served as Chief Financial Officer for Felix Culpepper International, Inc. from 2001 to 2004; was a Registered Representative with AXA Advisors, LLC from 2002 to 2003; has served as Chief Accounting Officer and Corporate Controller for Neptec, Inc. from 2000 to 2001; has served in various Senior Director positions with Metromedia Affiliated Companies from 1998 to 2000; has served in various Senior Director and other financial positions with Paging Network, Inc. from 1993 to 1998; and has served in a variety of financial roles in public accounting and industry from 1982 to 1993. He earned a Masters in Business Administration in Finance from the University of Maryland–College Park in 1992. He earned an AAS in Accounting from the Northern Virginia Community College–Annandale, Virginia in 1985. He earned a B.A. in Philosophy from the College of William and Mary–Williamsburg, Virginia in 1982. He is a licensed Certified Public Accountant in both Tennessee and Maryland. Stuart Fuchs, 60, has served as a member of our Board of Directors since January 23, 2003. He is the co-founder and has been a managing principal of Gryffindor, a Chicago-based venture capital firm, since January 2000. Before joining Gryffindor, he was a founding stockholder of several biotech companies, including Angiogen LLC (since 1998), which develops combinations of drugs to stimulate in vivo production of factors that inhibit the growth of blood vessels in tumors, and Nace Pharma LLC (since 1996), which develops drugs that employ novel drug delivery technologies. Through Nace Resources Inc., a Delaware corporation providing strategic and financial advice to companies in the technology sector, Mr. Fuchs has formed or participated in groups of investors on behalf of several companies, including Miicro Inc., Celsion Corp. and Photogen. Before founding Nace Resources Inc., he served for 19 years as an investment banker with Goldman, Sachs & Co., where he co-managed the firm’s public finance activities for the Midwest region. Before joining Goldman, Sachs & Co., Mr. Fuchs was a lawyer in private practice with Barrett Smith Schapiro & Simon in New York. Mr. Fuchs holds an A.B. degree from Harvard College and a J.D. from Harvard Law School and is a member of the Association of the Bar of the City of New York. 24 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Directors, Executive Officers and Other Stockholders The table below shows the amount of our common stock beneficially owned as of November 26, 2007, by each of our directors and officers, all executive officers and directors as a group, and each person whom we believe beneficially owns more than 5% of our outstanding voting stock. Name and Address (1) Amount and Nature of Beneficial Ownership (2) Percentage of Class (3) Directors and Executive Officers: H. Craig Dees 2,839,525 (4) 5.6 Timothy C. Scott 2,797,632 (5) 5.5 Eric A. Wachter 3,447,351 (6) 6.8 Peter R. Culpepper 1,216,665 (7) 2.4 Stuart Fuchs 976,418 (8) 2.0 All directors and executive officers as a group (5 persons) 11,277,591 (9) 20.6 Other Stockholders: Dr. Donald E. Adams 370 Crestmont Drive San Luis Obispo, California 93401 7,176,123 (10) 14.1 Gryffindor Capital Partners I, L.L.C. 150 North Wacker Drive, Suite 800 Chicago, IL 60606` 5,552,918 (11) 10.5 (1) If no address is given, the named individual is an executive officer or director of Provectus Pharmaceuticals, Inc., whose business address is 7327 Oak Ridge Highway, Suite A, Knoxville, Tennessee 37931. (2) Shares of common stock that a person has the right to acquire within 60 days of November 30, 2007 are deemed outstanding for computing the percentage ownership of the person having the right to acquire such shares, but are not deemed outstanding for computing the percentage ownership of any other person. Except as indicated by a note, each stockholder listed in the table has sole voting and investment power as to the shares owned by that person. (3) As of November 26, 2007, there were 49,207,614 shares of common stock issued and outstanding. (4) Dr. Dees’s beneficial ownership includes 536 shares held by Dees Family Foundation, an entity established for the benefit of Dr. Dees’s family, and 1,385,416 shares subject to options that are exercisable within 60 days 25 (5) Dr. Scott’s beneficial ownership includes 55,996 shares held by Scott Family Investment Limited Partnership, a limited partnership established for the benefit of Dr. Scott’s family, and 1,441,666 shares subject to options which are exercisable within 60 days. (6) Dr. Wachter’s beneficial ownership includes 4,867 shares held by the Eric A. Wachter 1998 Charitable Remainder Unitrust and 1,216,666 shares subject to options which are exercisable within 60 days. Dr. Wachter’s beneficial ownership also includes 330,881 shares of Common Stock underlying Warrants. (7) Mr. Culpepper’s beneficial ownership includes 1,001,084 shares subject to options which are exercisable within 60 days. (8) Mr. Fuchs’s beneficial ownership includes 226,459 shares held by SFF Limited Partnership, a limited partnership of which Mr. Fuchs is the general partner; 348,499 shares in an IRA of Mr. Fuchs; 175,000 shares subject to options which are exercisable within 60 days; and 226,460 shares held by Gryffindor Capital Partners I, L.L.C., a Delaware limited liability company of which Mr. Fuchs is the managing principal (“Gryffindor”). (9) Includes 5,219,832 shares subject to options which are exercisable within 60days. (10) Dr. Adams’s beneficial ownership includes 5,526,123 shares directly held. Dr. Adams’s beneficial ownership also includes 1,650,000 shares of Common Stock underlying Warrants. (11) Gryffindor’s beneficial ownership includes 1,559,793 shares directly held and 226,459 shares held by SFF Limited Partnership, a limited partnership of which Stuart Fuchs, one of our directors, is the general partner. Gryffindor disclaims beneficial ownership of the shares held by SFF Limited Partnership. Gryffindor’s beneficial ownership also includes 3,766,666 shares of Common Stock underlying Warrants. 26 EXECUTIVE COMPENSATION The table below shows the compensation for services in all capacities we paid during the year ended December 31, 2006 to our Chief Executive Officer and our two other most highly paid executive officers: Summary Compensation Table Name and Principal Position Year Salary ($) Bonus ($) Option Awards ($)(1) All Other Compensation ($)(2) Total ($) H. Craig Dees, CEO 2006 333,333 127,308 459,208 30,288 950,137 Timothy C. Scott, President 2006 333,333 127,308 459,208 30,288 950,137 Eric A. Wachter, VP-Pharmaceuticals 2006 333,333 127,308 459,208 30,288 950,137 (1) The value represented for each Named Executive is the aggregate compensation expense for such person’s stock options awards recognized by the Company during 2006 which include awards granted prior to 2006, for financial statement reporting purposes as computed in accordance with FAS 123R. The assumptions used in determining the listed valuations are provided in Note 5 to the Consolidated Financial Statements, beginning on page F-16. Each named full-time employee is also a director of the Company. Included is each employee’s director compensation of 50,000 stock options granted at an exercise price of $1.02 which is the fair market price on the date of issuance. The options vested immediately on the date of grant and expire in 2016. For purposes of estimating the fair value of each stock option on the date of grant, the Company utilized the Black-Scholes option-pricing model which totaled $48,000 for the 50,000 options. (2)Other compensation represents unused vacation that was paid out. 27 Outstanding Equity Awards at Fiscal Year-End Option Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable (1) Option Exercise Price ($) Option Expiration Date H. Craig Dees 59,375 0.32 2013 25,000 0.60 2013 225,000 75,000 1.10 2014 25,000 0.95 2014 75,000 225,000 0.64 2015 100,000 200,000 0.75 2015 25,000 0.62 2015 66,666 133,334 0.94 2015 50,000 1.02 2016 1,000,000 1.02 2016 Timothy C. Scott 75,000 0.32 2013 25,000 0.60 2013 225,000 75,000 1.10 2014 25,000 0.95 2014 75,000 225,000 0.64 2015 100,000 200,000 0.75 2015 25,000 0.62 2015 66,666 133,334 0.94 2015 50,000 1.02 2016 1,000,000 1.02 2016 Eric A. Wachter 75,000 0.32 2013 25,000 0.60 2013 120,920 75,000 1.10 2014 25,000 0.95 2014 75,000 225,000 0.64 2015 100,000 200,000 0.75 2015 25,000 0.62 2015 66,666 133,334 0.94 2015 50,000 1.02 2016 1,000,000 1.02 2016 (1) The unexercisable options for each Named Executive vest at the same rate for the respective equity award. The 75,000 unexercisable options vest in 2007. The 225,000 and 1,000,000 unexercisable options vest over three years beginning in 2007. The 200,000 and 133,334 unexercisable options vest over two years beginning in 2007. 28 Employment Agreements On January 4, 2005, we entered into executive employment agreements with each of H. Craig Dees. Ph.D., Timothy C. Scott, Ph.D., Eric A. Wachter, Ph.D., and Peter R. Culpepper, CPA, to serve as our Chief Executive Officer, President, Executive Vice President and Chief Financial Officer, respectively. Each agreement provides that such executive will be employed for a one-year term with automatic one-year renewals unless previously terminated pursuant to the terms of the agreement or either party gives notice that the term will not be extended. Each executive’s initial base salary is $200,000 per year and is subject to adjustment by our Board of Directors. Executives are also entitled to participate in any incentive compensation plan or bonus plan adopted by us without diminution of any compensation or payment under the agreement. Executives are further entitled to reimbursement for all reasonable out-of-pocket expenses incurred during his performance of services under the agreement. Each agreement generally provides that if the executive’s employment is terminated prior to a change in control (as defined in the agreement) (1) due to expiration or non-extension of the term by us, or (2) by us for any reason other than for cause (as defined in the agreement), then such executive shall be entitled to receive payments under the agreement as if the agreement was still in effect through the end of the period in effect as of the date of such termination. If the executive’s employment (1) is terminated by the company at any time for cause, (2) is terminated by executive prior to, and not coincident with, a change in control or (3) is terminated by executive’s death, disability or retirement prior to a change in control, the executive (or his estate, as the case may be) shall be entitled to receive payments under the agreement through the last date of the month of such termination, a pro rata portion of any incentive or bonus payment earned prior to such termination, any benefits to which he is entitled under the terms and conditions of the pertinent plans in effect at termination and any reasonable expenses incurred during the performance of services under the agreement. In the event that coincident with or following a change in control, the executive’s employment is terminated or the agreement is not extended (1) by action of the executive including his death, disability or retirement or (2) by action of the company not for cause, the executive (or his estate, as the case may be) shall be entitled to receive payments under the agreement through the last date of the month of such termination, a pro rata portion of any incentive or bonus payment earned prior to such termination, any benefits to which he is entitled under the terms and conditions of the pertinent plans in effect at termination and any reasonable expenses incurred during the performance of services under the agreement. In addition, the company shall pay to the executive (or his estate, as the case may be), within 30 days following the date of termination or on the effective date of the change in control (whichever occurs later), a lump sum payment in cash in an amount equal to 2.90 times the base salary paid in the preceding calendar year, or scheduled to be paid to such executive during the year of such termination, whichever is greater, plus an additional amount sufficient to pay United States income tax on the lump sum amount paid. The following table shows the base salary compensation these officers would have received under the employment agreements had a change in control occurred as of December 31, 2006. Name Amount H. Craig Dees, Ph.D. $ 1,015,000 Timothy C. Scott, Ph.D. $ 1,015,000 Eric A. Wachter, Ph.D. $ 1,015,000 Peter R. Culpepper, CPA, MBA $ 1,015,000 29 Equity Compensation Plan Information The table below sets forth certain information regarding shares available as of December 31, 2006 for issuance under our equity compensation plans: Category (a) Number of securities to be issued upon exercise of outstanding options, warrants and rights (b) Weighted-average exercise price of outstanding options, warrants and rights (c) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by stockholders 9,014,714 $ 0.91 800,000 Equity compensation plans not approved by stockholders 0 $ 0 Total 9,014,714 $ 0.91 800,000 Director Compensation Three of our four directors, Drs. Dees, Scott and Wachter, are also full-time employees. As discussed under the heading “Executive Compensation,” they are compensated for their service in those roles. Other than the options described below, they are not separately compensated for their service as directors. Mr. Fuchs does not receive cash compensation for his service as a member of the Board of Directors, although he is reimbursed for expenses incurred in fulfilling his duties as a director, including attending meetings. On the date of each annual meeting of stockholders, each member of the Board of Directors receives options exercisable for shares of our common stock. In 2006, each of our directors received 50,000 options. Name Fees Earned or Paid in Cash ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation Earnings ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($)(2) Total ($) Stuart Fuchs 48,000 48,000 (1) Our other 3 directors are also full-time employees whose compensation is discussed under the heading “Executive Compensation.” (2) A total of 50,000 stock options were granted at an exercise price of $1.02 which is the fair market price on the date of issuance. The options vested immediately on the date of grant and expire in 2016. For purposes of estimating the fair value of each stock option on the date of grant, the Company utilized the Black-Scholes option-pricing model. 30 BUSINESS Overview Provectus, and its seven wholly owned subsidiaries: ·Xantech Pharmaceuticals, Inc.; ·Pure-ific Corporation; ·Provectus Biotech, Inc.; ·Provectus Devicetech, Inc.; ·Provectus Imaging, Inc.; ·IP Tech, Inc.; and ·Provectus Pharmatech, Inc. (which we refer to as our subsidiaries) develop, license and market and plan to sell products in three sectors of the healthcare industry: · Over-the-counter products, which we refer to in this report as “OTC products;” · Prescription drugs; and · Medical device systems. We manage Provectus and our subsidiaries on an integrated basis and when we refer to “we” or “us” or “the company” in this Prospectus, we refer to all eight corporations considered as a single unit. Our principal executive offices are located at 7327 Oak Ridge Highway, Suite A, Knoxville, Tennessee 37931, telephone (865) 769-4011. Through discovery and use of state-of-the-art scientific and medical technologies, the founders of our pharmaceutical business have developed a portfolio of patented, patentable, and proprietary technologies that support multiple products in the prescription drug, medical device and OTC products categories. These patented technologies are for: · treatment of cancer; · novel therapeutic medical devices; · enhancing contrast in medical imaging; · improving signal processing during biomedical imaging; and · enhancing production of biotechnology products. Our prescription drug products encompass the areas of dermatology and oncology and involve several types of small molecule-based drugs. Our medical device systems include therapeutic and cosmetic lasers, while our OTC products address markets primarily involving skincare applications. Because our prescription drug candidates and medical device systems are in the early stages of development, they are not yet on the market and there is no assurance that they will advance to the point of commercialization. 31 Our first commercially available products are directed into the OTC market, as these products pose minimal or no regulatory compliance barriers to market introduction. For example, the active pharmaceutical ingredient (API) in our ethical products is already approved for other medical uses by the FDA and has a long history of safety for use in humans. This use of known APIs for novel uses and in novel formulations minimizes potential adverse concerns from the FDA, since considerable safety data on the API is available (either in the public domain or via license or other agreements with third parties holding such information). In similar fashion, our OTC products are based on established APIs and, when possible, utilize formulations (such as aerosol or cream formulations) that have an established precedent. (For more information on compliance issues, see “Federal Regulation of Therapeutic Products.” In this fashion, we believe that we can diminish the risk of regulatory bars to the introduction of safe, consumer-friendly products and minimize the time required to begin generating revenues from product sales. At the same time, we continue to develop higher-margin prescription pharmaceuticals and medical devices, which have longer development and regulatory approval cycles. Over-the-Counter Pharmaceuticals Our OTC products are designed to be safer and more specific than competing products. Our technologies offer practical solutions for a number of intractable maladies, using ingredients that have limited or no side effects compared with existing products. To develop our OTC products, we typically use compounds with potent antibacterial and antifungal activity as building blocks and combine these building blocks with anti-inflammatory and moisture-absorbing agents. Products with these properties can be used for treatment of a large number of skin afflictions, including: · hand irritation associated with use of disposable gloves; · eczema; and · mild to moderate acne. Where appropriate, we have filed or will file patent applications and will seek other intellectual property protection to protect our unique formulations for relevant applications. GloveAid Personnel in many occupations and industries now use disposable gloves daily in the performance of their jobs, including: · Airport security personnel; · Food handling and preparation personnel; · Sanitation workers; · Postal and package delivery handlers and sorters; · Laboratory researchers; · Health care workers such as hospital and blood bank personnel; and · Police, fire and emergency response personnel. 32 Accompanying the increased use of disposable gloves is a mounting incidence of chronic skin irritation. To address this market, we have developed GloveAid, a hand cream with both antiperspirant and antibacterial properties, to increase the comfort of users’ hands during and after the wearing of disposable gloves. During 2003, we ran a pilot scale run at the manufacturer of GloveAid. We now intend to license this product to a third party with experience in the institutional sales market. Pure-ific Our Pure-ific line of products includes two quick-drying sprays, Pure-ific and Pure-ific Kids, that immediately kill up to 99.9% of germs on skin and prevent regrowth for 6 hours. We have determined the effectiveness of Pure-ific based on our internal testing and testing performed by Paratus Laboratories H.B., an independent research lab. Pure-ific products help prevent the spread of germs and thus complement our other OTC products designed to treat irritated skin or skin conditions such as acne, eczema, dandruff and fungal infections. Our Pure-ific sprays have been designed with convenience in mind and are targeted towards mothers, travelers, and anyone concerned about the spread of sickness-causing germs. During 2003 and 2004, we identified and engaged sales and brokerage forces for Pure-ific. We emphasized getting sales in independent pharmacies and mass (chain store) markets. The supply chain for Pure-ific was established with the ability to support large-scale sales and a starting inventory was manufactured and stored in a contract warehouse/fulfillment center. In addition, a website for Pure-ific was developed with the ability for supporting online sales of the antibacterial hand spray. During 2005 and 2006, most of our sales were generated from customers accessing our website for Pure-ific and making purchases online. We now intend to license the Pure-ific product and sell the underlying assets. Acne A number of dermatological conditions, including acne and other blemishes result from a superficial infection which triggers an overwhelming immune response. We anticipate developing OTC products similar to the GloveAid line for the treatment of mild to moderate cases of acne and other blemishes. Wherever possible, we intend to formulate these products to minimize or avoid significant regulatory bars that might adversely impact time to market. Prescription Drugs We are developing a number of prescription drugs which we expect will provide minimally invasive treatment of chronic severe skin afflictions such as psoriasis, eczema, and acne; and several life-threatening cancers such as those of the liver, breast and prostate. We believe that our products will be safer and more specific than currently existing products. Use of topical or other direct delivery formulations allows these potent products to be conveniently and effectively delivered only to diseased tissues, thereby enhancing both safety and effectiveness. The ease of use and superior performance of these products may eventually lead to extension into OTC applications currently serviced by less safe, more expensive alternatives. All of these products are in the pre-clinical or clinical trial stage. Dermatology Our most advanced prescription drug candidate for treatment of topical diseases on the skin is PH-10, a topical gel. Rose Bengal, the active ingredient in PH-10, is “photoactive” it reacts to light of certain wavelengths, increasing its therapeutic effects. PV-10 also concentrates in diseased or damaged tissue but quickly dissipates from healthy tissue. By developing a “photodynamic” treatment regimen (one which combines a photoactive substance with activation by a source emitting a particular wavelength of light) around these two properties of PV-10, we can deliver a higher therapeutic effect at lower dosages of active ingredient, thus minimizing potential side effects including damage to nearby healthy tissues. PV-10 is especially responsive to green light, which is strongly absorbed by the skin and thus only penetrates the body to a depth of about three to five millimeters. For this reason, we have developed PH-10 combined with green-light activation for topical use in surface applications where serious damage could result if medicinal effects were to occur in deeper tissues. 33 Acute psoriasis. Psoriasis is a common chronic disorder of the skin characterized by dry scaling patches, called “plaques,” for which current treatments are few and those that are available have potentially serious side effects. According to Roenigk and Maibach (Psoriasis, Third Edition, 1998), there are approximately five million people in the United States who suffer from psoriasis, with an estimated 160,000 to 250,000 new psoriasis cases each year. There is no known cure for the disease at this time. According to the National Psoriasis Foundation, the majority of psoriasis sufferers, those with mild to moderate cases, are treated with topical steroids that can have unpleasant side effects. None of the other treatments for moderate cases of psoriasis have proven completely effective. The 25-30% of psoriasis patients who suffer from more severe cases generally are treated with more intensive drug therapies or PUVA, a light-based therapy that combines the drug Psoralen with exposure to ultraviolet A light. While PUVA is one of the more effective treatments, it increases a patient’s risk of skin cancer. We believe that PH-10 activated with green light offers a superior treatment for acute psoriasis because it selectively treats diseased tissue with negligible potential for side effects in healthy tissue; moreover, the therapy has shown promise in comprehensive Phase 1 clinical trials. The objective of a Phase 1 clinical trial is to determine if there are safety concerns with the therapy. In these studies, involving more than 50 test subjects, PH-10 was applied topically to psoriatic plaques and then illuminated with green light. In our first study, a single-dose treatment yielded an average reduction in plaque thickness of 59% after 30 days, with further response noted at the final follow-up examination 90 days later. Further, no pain, significant side effects, or evidence of “rebound” (increased severity of a psoriatic plaque after the initial reduction in thickness) were observed in any treated areas. This degree of positive therapeutic response is comparable to that achieved with potent steroids and other anti-inflammatory agents, but without the serious side effects associated with such agents. We are continuing the required Food and Drug Administration reporting to support the active Investigational New Drug application for PH-10’s Phase 2 clinical trials on psoriasis. The required reporting includes the publication of results regarding the multiple treatment scenario of the active ingredient in PH-10. We are now conducting Phase 2 studies, in which we expect to assess the potential for remission of the disease using a regimen of weekly treatments similar to those used for PUVA. Actinic Keratosis. According to Schwartz and Stoll (Fitzpatrick’s Dermatology in General Medicine, 1999), actinic keratosis, or “AK” (also called solar keratosis or senile keratosis), is the most common pre-cancerous skin lesion among fair-skinned people and is estimated to occur in over 50% of elderly fair-skinned persons living in sunny climates. These experts note that nearly half of the approximately five million cases of skin cancer in the U.S. may have begun as AK. The standard treatments for AK (primarily comprising excision, cryotherapy, and ablation with topical 5-fluorouracil) are often painful and frequently yield unacceptable cosmetic outcomes due to scarring. Building on our experience with psoriasis, we are assessing the use of PH-10 with green-light activation as a possible improvement in treatment of early and more advanced stages of AK. We completed an initial Phase 1 clinical trial of the therapy for this indication in 2001 with the predecessor company that was acquired in 2002. This study, involving 24 subjects, examined the safety profile of a single treatment using topical PH-10 with green light photoactivation and no significant safety concerns were identified. We have decided to prioritize further clinical development of PH-10 for treatment of psoriasis and eczema rather than AK at this time since the market is much larger for psoriasis and eczema. Severe Acne. According to Berson et al. (Cutis. 72 (2003) 5-13), acne vulgaris affects approximately 17 million individuals in the U.S., causing pain, disfigurement, and social isolation. Moderate to severe forms of the disease have proven responsive to several photodynamic regimens, and we anticipate that PH-10 can be used as an advanced treatment for this disease. Pre-clinical studies show that the active ingredient in PH-10 readily kills bacteria associated with acne. This finding, coupled with our clinical experience in psoriasis and actinic keratosis, suggests that therapy with PH-10 will exhibit no significant side effects and will afford improved performance relative to other therapeutic alternatives. If correct, this would be a major advance over currently available products for severe acne. 34 As noted above, we are researching multiple uses for PH-10 with green-light activation. Multiple-indication use by a common pool of physicians - dermatologists, in this case - should reduce market resistance to this new therapy. Oncology Oncology is another major market where our planned products may afford competitive advantage compared to currently available options. We are developing PV-10, a sterile injectible form of Rose Bengal, for direct injection into tumors. Because PV-10 is retained in diseased or damaged tissue but quickly dissipates from healthy tissue, we believe we can develop therapies that confine treatment to cancerous tissue and reduce collateral impact on healthy tissue. During 2003 and 2004, we worked toward completion of the extensive scientific and medical materials necessary for filing an Investigational New Drug (IND) application for PV-10 in anticipation of beginning Phase 1 clinical trials for breast and liver cancer. This IND was filed and allowed by the FDA in 2004 setting the stage for two Phase 1 clinical trials; namely, treating metastatic melanoma and recurrent breast carcinoma. We started both of these Phase 1 clinical trials in 2005 and completed the initial Phase 1 objectives for both in 2006. Liver Cancer. The current standard of care for liver cancer is ablative therapy (which seeks to reduce a tumor by poisoning, freezing, heating, or irradiating it) using either a localized injection of ethanol (alcohol), cryosurgery, radiofrequency ablation, or ionizing radiation such as X-rays. Where effective, these therapies have many side effects and selecting therapies with fewer side effects tends to reduce overall effectiveness. Combined, ablative therapies have a five-year survival rate of 33% - meaning that only 33% of those liver cancer patients whose cancers are treated using these therapies survive for five years after their initial diagnoses. In pre-clinical studies we have found that direct injection of PV-10 into liver tumors quickly ablates treated tumors, and can trigger an anti-tumor immune response leading to eradication of residual tumor tissue and distant tumors. Because of the natural regenerative properties of the liver and the highly localized nature of the treatment, this approach appears to produce no significant side effects. Based on these encouraging preclinical results, we are assessing strategies for initiation of clinical trials of PV-10 for treatment of liver cancer. Breast Cancer. Breast cancer afflicts over 200,000 U.S. citizens annually, leading to over 40,000 deaths. Surgical resection, chemotherapy, radiation therapy, and immunotherapy comprise the standard treatments for the majority of cases, resulting in serious side effects that in many cases are permanent. Moreover, current treatments are relatively ineffective against metastases, which in many cases are the eventual cause of patient mortality. Pre-clinical studies using human breast tumors implanted in mice have shown that direct injection of PV-10 into these tumors ablates the tumors, and, as in the case of liver tumors, may elicit an anti-tumor immune response that eradicates distant metastases. Since fine-needle biopsy is a routine procedure for diagnosis of breast cancer, and since the needle used to conduct the biopsy also could be used to direct an injection of PV-10 into the tumor, localized destruction of suspected tumors through direct injection of PV-10 clearly has the potential of becoming a primary treatment. We are evaluating options for expanding clinical studies of direct injection of PV-10 into breast tumors while completing expanded Phase 1 clinical studies of our indication for PV-10 in recurrent breast carcinoma. Prostate Cancer. Cancer of the prostate afflicts approximately 190,000 U.S. men annually, leading to over 30,000 deaths. As with breast cancer, surgical resection, chemotherapy, radiation therapy, and immunotherapy comprise the standard treatments for the majority of cases, and can result in serious, permanent side effects. We believe that direct injection of PV-10 into prostate tumors may selectively ablate such tumors, and, as in the case of liver and breast tumors, may also elicit an anti-tumor immune response capable of eradicating distant metastases. Since trans-urethral ultrasound, guided fine-needle biopsy and immunotherapy, along with brachytherapy implantation, are becoming routine procedures for diagnosis and treatment of these cancers, we believe that localized destruction of suspected tumors through direct injection of PV-10 can become a primary treatment. We are evaluating options for initiating clinical studies of direct injection of PV-10 into prostate tumors, and expect to formulate final plans based on results from clinical studies of our indications for PV-10 in the treatment of liver and breast cancer. 35 Metastatic Melanoma. Melanoma is expected to strike 60,000 people in the U.S. this year, leading to 8,100 deaths. The incidence of melanoma in Australia, where our expanded Phase 2 clinical study is currently underway, is up to 5X that of the U.S. There have been no significant advances in the treatment of melanoma for approximately 30 years. We are continuing Phase 2 clinical studies in both Australia and the U.S. of direct injection of PV-10 into melanoma lesions and we completed the expanded Phase 1 clinical studies of our indication for PV-10 in Stage 3 and Stage 4 metastatic melanoma. Medical Devices We have medical device technologies to address two major markets: · cosmetic treatments, such as reduction of wrinkles and elimination of spider veins and other cosmetic blemishes; and · therapeutic uses, including photoactivation of PH-10 other prescription drugs and non-surgical destruction of certain skin cancers. We expect to further develop medical devices through partnerships with, or selling our assets to, third-party device manufacturers or, if appropriate opportunities arise, through acquisition of one or more device manufacturers. Photoactivation. Our clinical tests of PH-10 for dermatology have, up to the present, utilized a number of commercially available lasers for activation of the drug. This approach has several advantages, including the leveraging of an extensive base of installed devices present throughout the pool of potential physician-adopters for PH-10.Access to such a base could play an integral role in early market capture. However, since the use of such lasers, which were designed for occasional use in other types of dermatological treatment, is potentially too cumbersome and costly for routine treatment of the large population of patients with psoriasis, we have begun investigating potential use of other types of photoactivation hardware, such as light booths. The use of such booths is consistent with current care standards in the dermatology field, and may provide a cost-effective means for addressing the needs of patients and physicians alike. We anticipate that such photoactivation hardware would be developed, manufactured, and supported in conjunction with one or more third-party device manufacturer. Melanoma. A high priority in our medical devices field is the development of a laser-based product for treatment of melanoma. We have conducted extensive research on ocular melanoma at the Massachusetts Eye and Ear Infirmary (a teaching affiliate of Harvard Medical School) using a new laser treatment that may offer significant advantage over current treatment options. A single quick non-invasive treatment of ocular melanoma tumors in a rabbit model resulted in elimination of over 90% of tumors, and may afford significant advantage over invasive alternatives, such as surgical excision, enucleation, or radiotherapy implantation. Ocular melanoma is rare, with approximately 2,000 new cases annually in the U.S. However, we believe that our extremely successful results could be extrapolated to treatment of primary melanomas of the skin, which have an incidence of over 60,000 new cases annually in the U.S. and a 6% five-year survival rate after metastasis of the tumor. We have performed similar laser treatments on large (averaging approximately 3 millimeters thick) cutaneous melanoma tumors implanted in mice, and have been able to eradicate over 90% of these pigmented skin tumors with a single treatment. Moreover, we have shown that this treatment stimulates an anti-tumor immune response that may lead to improved outcome at both the treatment site and at sites of distant metastasis. From these results, we believe that a device for laser treatment of primary melanomas of the skin and eye is nearly ready for human studies. We anticipate partnering with, or selling our assets to, a medical device manufacturer to bring it to market in reliance on a 510(k) notification. For more information about the 510(k) notification process, see “Federal Regulation of Therapeutic Products.” 36 Research and Development We continue to actively develop projects that are product directed and are attempting to conserve available capital and achieve full capitalization of our company through equity and convertible debt offerings, generation of product revenues, and other means. All ongoing research and development activities are directed toward maximizing shareholder value and advancing our corporate objectives in conjunction with our OTC product licensure, our current product development and maintaining our intellectual property portfolio. Production We have determined that the most efficient use of our capital in further developing our OTC products is to license the products and sell the underlying assets for upfront cash consideration. Sales Our first commercially available products are directed into the OTC market, as these products pose minimal or no regulatory compliance barriers to market introduction. In this fashion, we believe that we can diminish the risk of regulatory bars to the introduction of products and minimize the time required to begin generating revenues from product sales. At the same time, we continue to develop higher-margin prescription pharmaceuticals and medical devices, which have longer development and regulatory approval cycles. We have commenced limited sales of Pure-ific, our antibacterial hand spray. We sold small amounts of this product during 2004, 2005 and 2006. We will continue to seek additional markets for our products through existing distributorships that market and distribute medical products, ethical pharmaceuticals, and OTC products for the professional and consumer marketplaces through licensure, partnership and asset sale arrangements, and through potential merger and acquisition candidates. In addition to developing and selling products ourselves on a limited basis, we are negotiating actively with a number of potential licensees for several of our intellectual properties, including patents and related technologies. To date, we have not yet entered into any licensing agreements; however, we anticipate consummating one or more such licenses in the future. Intellectual Property Patents We hold a number of U.S. patents covering the technologies we have developed and are continuing to develop for the production of prescription drugs, medical devices and OTC pharmaceuticals, including those identified in the following table: U.S. Patent No. Title Issue Date Expiration Date 5,829,448 Method for improved selectivity in -activation of molecular agents November 3, 1998 October 30, 2016 5,832,931 Method for improved selectivity in photo-activation and detection of diagnostic agents November 10, 1998 October 30, 2016 5,998,597 Method for improved selectivity in -activation of molecular agents December 7, 1999 October 30, 2016 6,042,603 Method for improved selectivity in photo-activation of molecular agents March 28, 2000 6,331,286 Methods for high energy phototherapeutics December 18, 2001 December 21, 2018 6,451,597 Method for enhanced protein stabilization and for production of cell lines useful production of such stabilized proteins September 17, 2002 April 6, 2020 6,468,777 Method for enhanced protein stabilization and for production of cell lines useful production of such stabilized proteins October 22, 2002 April 6, 2020 6,493,570 Method for improved imaging and photodynamic therapy December 10, 2002 December 10, 2019 6,495,360 Method for enhanced protein stabilization for production of cell lines useful production of such stabilized proteins December 17, 2002 April 6, 2020 6,519,076 Methods and apparatus for optical imaging February 11, 2003 October 30, 2016 6,525,862 Methods and apparatus for optical imaging February 25, 2003 October 30, 2016 6,541,223 Method for enhanced protein stabilization and for production of cell lines useful production of such stabilized proteins April 1, 2003 April 6, 2020 6,986,740 Ultrasound contrast using halogenated xanthenes January 17, 2006 September 9, 2023 6,991,776 Improved intracorporeal medicaments for high energy phototherapeutic treatment of disease January 31, 2006 May 5, 2023 7,036,516 Treatment of pigmented tissues using optical energy May 2, 2006 January 28, 2020 We continue to pursue patent applications on numerous other developments we believe to be patentable. We consider our issued patents, our pending patent applications and any patentable inventions which we may develop to be extremely valuable assets of our business. Trademarks We own the following trademarks used in this document: GloveAid(TM) and Pure-ific(TM) (including Pure-ific(TM) and Pure-ific(TM) Kids). We also own the registered trademark PulseView®. Trademark rights are perpetual provided that we continue to keep the mark in use. We consider these marks, and the associated name recognition, to be valuable to our business. Material Transfer Agreement We have entered into a Material Transfer Agreement dated as of July 31, 2003 with Schering-Plough Animal Health Corporation, which we refer to as “SPAH”, the animal-health subsidiary of Schering-Plough Corporation, a major international pharmaceutical company. This Material Transfer Agreement is still in effect. We refer to this agreement in this report as the “Material Transfer Agreement.”
